Citation Nr: 1615481	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for neck disability.

4.  Entitlement to service connection for lower back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from March 1978 to June 1978, with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Houston, Texas.

The Veteran requested a Travel Board hearing in his July 2011 substantive appeal.  He withdrew his request for a hearing in March 2015.  See 38 C.F.R. § 20.704 (2015).

In addition to the claims on appeal, the Veteran initially perfected an appeal as to his claims for bilateral hearing loss and tinnitus.  In December 2015, the RO granted service connection for these disabilities.  As the RO's actions in this regard constitute a full grant of the benefits sought, these issues are no longer before the Board.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his claimed disabilities stem from injuries to his neck, lower back and knees during Basic Training in 1978.  In October 2015, he underwent VA examinations of the joints and spine, wherein the examiner opined that the claimed disabilities were less likely than not related to the reported in -service injury.  The examiner further commented that, "While I do not doubt the events and complaints made by the Veteran, and one must consider the physical demands required during service . . . I am not able to say with more than 50% certainty that a correlation exists between service activities/events and present findings due to lacking documentation."

Upon review, the Board finds that the VA examiner's findings are inadequate, and therefore an adjudication of the claims on appeal cannot be made at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides a medical examination or obtains an opinion, it must ensure that the examination or opinion is adequate).  The applicable standard for service connection is whether the claimed condition is as likely as not related to service-the Veteran need only show that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, although the first opinion discussed above adheres to this standard, the examiner's subsequent comment that she is "not able to say with more than 50% certainty that a correlation exists" between the Veteran's current disabilities and his reported in-service injury appears to heighten the burden of proof and thus calls into question the validity of the opinion.  In light of the above, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should return the Veteran's claims file to the examiner who completed the October 2015 examination for an addendum opinion regarding the nature and likely etiology of the Veteran's current neck, lower back and bilateral knee disabilities.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current neck, lower back and bilateral knee disabilities were incurred in service, to include as a result of the reported 1978 injury during Basic Training.

The examiner should clarify the meaning of the October 2015 finding that she is "not able to say with more than 50% certainty that a correlation exists" between the Veteran's current disabilities and his reported in-service injury in the context of the "as likely as not" standard.

In addition, the examiner should specifically address the Veteran's lay contentions, including his contention that he has had symptoms relating to his claimed disabilities since Basic Training.  The examiner should also address the photographs submitted by the Veteran showing him standing with crutches.  The examiner should not rely on the lack of contemporaneous medical evidence as the sole basis for his/her opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


